Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 1 of 14 PageID #: 169




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND


                                             )
     JONATHAN ACOSTA,                        )
     JEANINE CALKIN,                         )
     LEONARDO A. COIE, JR.,                  )
     GAYLE GOLDIN,                           )
     TIARA MACK, and                         )
     JENNIFER ROURKE,                        )
                                             )
             Plaintiffs,                     )
                                             )
             v.                              )
                                             )
     JUAN PABLO RESTREPO,                    )
     BRYANT A. ESTRADA, and                  )
     EMMANUEL L. LYTE, solely in their )
     official capacity as members of the     )
     Central Falls Board of Canvassers;      )
     ALBERTO DEBURGOS, solely in his )
     official capacity as Clerk of the       )
     Central Falls Board of Canvassers;      )
                                               C.A. No. 1:20-CV-00262-MSM-LDA
     JANICE PUCCI, GARY E.                   )
     WYNKOOP, and NICHOLAS                   )
     BIANCO, solely in their official        )
     capacity as members of the North        )
     Providence Board of Canvassers;         )
     DENISE A. VASQUES, solely in her        )
     official capacity as the Clerk of the   )
     North Providence Board of               )
     Canvassers; MARIA M. PAVAO,             )
     ROBERT W. CASTLE, and EDWARD )
     CANTONE, JR., solely in their official )
     capacity as members of the Pawtucket )
     Board of Canvassers; KENNETH            )
     MCGILL, solely in his official capacity )
     as Registrar for the Pawtucket Board )
     of Canvassers; CLAUDIA J.               )
     HAUGEN, RENAY BROOKS                    )
     OMISORE, and MERCEDES                   )
     BERNAL, solely in their                 )
     official capacity as members of the     )

                                          1
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 2 of 14 PageID #: 170




     Providence Board of Canvassers;         )
     KATHY PLACENCIA, solely in her          )
     official capacity as Administrator of   )
     Elections for the City of Providence;   )
     EDWARD MURPHY, SUSAN                    )
     ABRAMSON, and DONNA J.                  )
     MCDONALD, solely in their               )
     official capacity as members of the     )
     Warwick Board of Canvassers;            )
     DOROTHY MCCARTHY, solely in her         )
     official capacity as Director of        )
     Elections for the City of Warwick;      )
     NELLIE GORBEA, solely in her            )
     capacity as Rhode Island Secretary of   )
     State; DIANE C. MEDEROS,                )
     STEPHEN P. ERICKSON,                    )
     JENNIFER L. JOHNSON,                    )
     RICHARD H. PIERCE,                      )
     ISADORE S. RAMOS, DAVID H.              )
     SHOLES, and WILLIAM E. WEST,            )
     solely in their official capacity as    )
     members of the Rhode Island Board of    )
     Elections; and, PETER NERONHA,          )
     solely in his official capacity as      )
     Attorney General of the State of        )
     Rhode Island,                           )
                                             )
           Defendants.                       )
                                             )

                             MEMORANDUM AND ORDER

 Mary S. McElroy, United States District Judge.

          Before the Court is the plaintiffs’ Emergency Motion for Injunctive Relief (ECF

 No.2), seeking to modify the Rhode Island statutory ballot qualification process due

 to the extraordinary circumstances wrought by the ongoing COVID-19 pandemic.

 The Rhode Island ballot qualification process for the state offices at issue in this

 matter requires in-person solicitation and receipt of signatures, an in-person witness,



                                             2
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 3 of 14 PageID #: 171




 and use of a common petition form upon which qualified voters sign. See R.I.G.L. §§

 17-14-8, 17-14-10.

          As set forth below, because the Court finds that the plaintiffs have met the

 factors necessary for the issuance of a preliminary injunction, the Court will grant

 the plaintiffs’ Motion to the extent that it seeks a one-time cessation of the in-person

 signature requirement and instead calls for the collection of signatures electronically.

                                    I.    BACKGROUND

      A. The Parties

          The six plaintiffs, Jonathan Acosta, Jeanine Calkin, Leonardo A. Cioe, Jr.,

 Gayle Goldin, Tiara Mack, and Jennifer Rourke, are all candidates for the Rhode

 Island Senate in the upcoming 2020 election. The plaintiffs have brought suit against

 the members of the Boards of Canvassers in the cities or towns that are included in

 the Senate Districts for which they seek office; the members of the Rhode Island

 Board of Elections; the Rhode Island Secretary of State; and the Rhode Island

 Attorney General.

      B. The Candidate Nomination Process For The Rhode Island Senate

          The Rhode Island candidate nomination process for the state Senate is

 governed by R.I.G.L. § 17-14-1 et seq. First, a candidate must file a declaration of

 candidacy during “the last consecutive Monday, Tuesday, and Wednesday in June.”1

 R.I.G.L § 17-14-1.       Then, the local boards of canvassers “personally issu[e]”

 nomination papers to each candidate for the General Assembly. R.I.G.L. 17-14-4.


                             
 1   For 2020, these three days fall on June 22, 23, and 24.
                                             3
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 4 of 14 PageID #: 172




       The candidates are required to obtain the signatures of 100 registered voters

 who reside in the candidate’s senatorial district. R.I.G.L. § 17-14-7. The solicitation,

 collection, and witnessing of signatures must take place in person. That is, the

 nomination process requires the collection of “wet” signatures from each person

 executing a nomination petition, coupled with an attestation from a witness who

 personally observed the signing of the petition. R.I.G.L. § 17-14-8; § 17-14-10.

       The plaintiffs explain in their verified Complaint that solicitation of signatures

 requires contact with far more people than the number required to be collected for

 the nomination (100) because persons soliciting signatures must “engage in a colloquy

 with prospective signers regarding their eligibility to sign, and only collect signatures

 from those who are eligible to sign.” (ECF No. 1 ¶ 30.) Further, candidates often

 collect far more signatures than required to mitigate against the disallowance of

 certain signatures.2 Id. ¶ 31.

       Submission of completed nomination papers is made “in hand” at the local

 board of canvassers office. (ECF No. 1 ¶ 34.)

     C. The COVID-19 Pandemic

       Since March 2020, the COVID-19 pandemic has affected all aspects of daily life

 in Rhode Island, throughout the country, and most of the world.             This Court

 previously has observed that “[t]he Center for Disease Control, the government

 agency with the most expertise and authority in the area of infectious disease, has



                            
 2The “validity or authenticity of any signature” may be challenged by “any candidate
 or the chairperson of any party committee.” R.I.G.L. § 17-14-11.
                                            4
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 5 of 14 PageID #: 173




 warned that the virus spreads from person-to-person primarily from close contact and

 that many of those infected, and thus contagious, have no symptoms.” Yanes v.

 Martin, 2020 WL 3047515, at *3 (D.R.I. June 2, 2020). As a result, the Governor

 ordered vast sectors of the Rhode Island economy to be shut down, issued a stay-at-

 home order, and the imposition of “social distancing” measures to slow the virus’

 spread.

        Although some restrictions in Rhode Island now have been relaxed, some

 sectors of the economy have been reopened, and the number of infections in the state

 has declined, current Rhode Island Department of Health regulations still require

 “social distancing” of six feet, and emphasize “minimiz[ing] the time of exposure to

 the extent possible.”     See RIDOH Reg. 216-RICR-50-15-7 (June 1, 2020).

 Additionally, due to the continued presence of the virus, certain groups who are

 susceptible to severe cases of the disease—namely, senior citizens and persons with

 preexisting medical conditions—must especially limit their direct contact with other

 persons.

     D. State Action To Date
        To date the State has taken no impactful action to modify or suspend the

 nomination signature requirement in light of the ongoing pandemic. In the Rhode

 Island House of Representatives, a bill, H-7901-Sub A, was introduced, that sought

 to modify certain aspects of the signature requirement for federal offices but made no

 corresponding changes for state and local offices.3     The Rhode Island Board of

                           
 3After the filing of this complaint on June 16, 2020, the Rhode Island House and
 Senate passed H-7901SubA on June 17th and 18th respectively. It was signed by the
                                           5
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 6 of 14 PageID #: 174




 Elections has discussed the issue on several recent occasions and has reported to this

 Court that it supports email signature gathering but opposes any of the other relief

 sought by the plaintiffs. The Rhode Island Secretary of State supports the remote

 signing of nomination papers (through email or other electronic submission) but does

 not have the authority to revise the nomination process. (ECF No. 1-1.)

     E. The Instant Litigation

        Four of the six plaintiffs have attested that they, or a close family member

 residing with them, suffer from health conditions that would render soliciting

 nomination signatures from the public medically inadvisable. One other plaintiff is

 a registered nurse currently treating COVID-19 patients and must avoid contact with

 all persons outside of his workplace. The final plaintiff’s district includes Rhode

 Island’s community that has suffered the greatest COVID-19 impact, Central Falls.

        As such, the plaintiffs assert that “the nomination process needlessly exposes

 candidates, their supporters, and the general public to risks associated with the

 COVID-19 pandemic with no justifiable countervailing interest.” (ECF No 1 ¶ 36.)

 In support, the plaintiffs have filed affidavits from Michael Fine, M.D. and

 Konstantine Nicholas Tsiongas, M.D. Both doctors have opined that “[t]he current



                           
 governor on June 19, 2020. That bill, which originally sought to simply update the
 address for the Rhode Island Board of Elections, updated requirements for signatures
 for those seeking to run in primaries for congressional office. There is no indication
 in the record that either the R.I. House or Senate considered updating the
 requirements for local office seekers. The Court, therefore, finds that the argument
 set forth by the members of the North Providence Board of Canvassers regarding
 abstention is not persuasive.


                                           6
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 7 of 14 PageID #: 175




 ‘in person’ signature solicitation and collection process as part of the candidate

 nomination process carries with it a high risk to the general public’s health.” (ECF

 Nos. 1-2 & 1-3.)

       The plaintiffs therefore seek a declaratory judgment that the candidate

 nomination statutory scheme violates the First and Fourteenth Amendments to the

 United States Constitution “as applied” to the current COVID-19 pandemic and the

 2020 election, insofar as the statutes create an unreasonable burden on qualification

 for candidates to appear on the ballot and fails to track a legitimate government

 interest, particularly where there are less onerous and much safer options available.

       Given that timing is critical (completed nomination papers must be turned into

 the local boards of canvassers by July 10, 2020), the plaintiffs have filed an

 Emergency Motion for Injunctive Relief asking that this Court enjoin the defendants

 from enforcing the ballot nomination procedures contained in R.I.G.L. § 14-17-1, et

 seq. for the 2020 election cycle or lesser relief in the form of reduction of the number

 of signatures required or the suspension of the in-person signature and witnessing

 requirements.

       The Rhode Island Board of Elections has voted to support the adoption of a

 remote signature requirement but has objected to any other changes and has argued

 that any change so close to the election would create extreme difficulties. In contrast,

 the Secretary of State supports the plaintiffs’ pursuit; however, she asks that, for

 cybersecurity purposes, the nomination papers not be returned electronically to local




                                            7
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 8 of 14 PageID #: 176




 boards of canvassers and instead returned by any one of her proposed alternatives.4

 The Rhode Island Attorney General, too, agrees, at least in part, with the plaintiffs’

 position as do the members of the Central Falls, Providence, and Warwick Boards of

 Canvassers.    The members of the North Providence Board of Canvassers, who

 objected to the plaintiffs’ motion, have informed the Court as of today, that they do

 not oppose an alternative to in-person signature gathering but object to any other

 changes. The members of the Pawtucket Board of Canvassers, though notified of

 these proceedings, had not made an appearance by the time the Court heard

 argument on the plaintiffs’ Motion.

                   II.    PRELIMINARY INJUNCTION STANDARD

       “In determining whether to grant a preliminary injunction, the district court

 must consider: (i) the movant’s likelihood of success on the merits of its claims; (ii)

 whether and to what extent the movant will suffer irreparable harm if the injunction

 is withheld; (iii) the balance of hardships as between the parties; and (iv) the effect,

 if any, that an injunction (or the withholding of one) may have on the public interest.”

 Corp. Techs., Inc. v. Harnett, 731 F.3d 6, 9 (1st Cir. 2013). The Court should not

 award the “extraordinary and drastic remedy” of a preliminary injunction unless the

 plaintiffs meets their burden of persuasion with “substantial proof.” See Marzurek

 v. Armstrong, 520 U.S. 968, 972, 117 S. Ct. 1865, 138 L.Ed.2d 162 (1997).


                            
 4 The Secretary of State proposes the following alternative methods of returning
 completed nomination papers: (1) in person; (2) in a “drop box” like those used for
 mail ballots in the 2020 Presidential Preference Primary; (3) via Regular or Express
 United States Mail; or (4) via facsimile. (ECF No. 19 at 2.)


                                            8
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 9 of 14 PageID #: 177




                                     III.   DISCUSSION

          The Court is mindful that preliminary injunctive relief typically is issued to

 preserve the status quo and that what the plaintiffs seek here would in fact alter

 existing election laws.     Such relief is known more specifically as a “mandatory

 injunction.” Because a mandatory injunction may effectively grant the ultimate

 remedy the plaintiffs seek, such relief “should be granted only in those circumstances

 when the exigencies of the situation demand such relief”—when “the facts and the

 law clearly favor the moving party.” Harris v. Wall, 217 F. Supp. 3d 541, 553 (D.R.I.

 2016).

          For the reasons expressed below, the Court finds that not only do the plaintiffs

 meet the four factors to warrant injunctive relief, but also that such exigencies exist

 that necessitate the drastic remedy of a mandatory injunction.

     A. Likelihood Of Success On The Merits

          The plaintiffs levy an “as applied” constitutional challenge to the statutory

 candidate nomination process, R.I.G.L. § 17-14-1 et seq. An “as applied” challenge

 requires a plaintiff “to demonstrate that the statute, as applied to his or her

 particular situation, violates” constitutional principles. Hall v. INS, 253 F. Supp. 2d

 244, 248 (D.R.I. 2003). The constitutional principle at issue here is ballot access

 which draws upon two interrelated constitutional rights: “the right of individuals to

 associate for the advancement of political beliefs, and the right of qualified voters,

 regardless of their political persuasion, to cast their votes effectively.” Williams v.

 Rhodes, 393 U.S. 23, 30 (1968).


                                              9
 
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 10 of 14 PageID #: 178




        Only regulations that are both supported by compelling state interests and

  that do not unreasonably restrict ballot access are permissible. Ill. State Bd. of

  Elections v. Socialist Worker Party, 440 U.S. 173, 184 (1979). The burden is on the

  government to articulate a compelling state interest and manner by which the state

  pursues that interest. Id.; American Party of Texas v. White, 415 U.S. 767, 780-81

  (1974). This Court previously has used a sliding scale to measure the level of scrutiny

  applicable to the determination of the constitutionality of election laws: “the lighter

  the burden, the more forgiving the scrutiny: the heavier the burden, the more

  exacting the review … if restrictions are severe, the burden is great, and the law must

  be drawn to advance a ‘state interest of compelling importance.’” Block v. Mollis, 618

  F. Supp. 2d 142, 149 (D.R.I. 2009) (quoting Norman v. Reed, 502 U.S. 279, 289 (1992)).

        As the objecting defendants correctly note, the U.S. Supreme Court has held

  that signature requirements to qualify for placement on a ballot are protective of “an

  important state interest” because they can demonstrate that a candidate has a

  “significant modicum of support’ and will avoid “confusion, deception, and even

  frustration of the democratic process at the general election.” Jenness v. Fortson, 403

  U.S. 431, 442 (1971). See also Munro v Socialist Workers Party, 479 U.S. 189, 194

  (1986) (holding “with unmistakable clarity that States have an ‘undoubted right to

  require candidates to make a preliminary showing of substantial support in order to

  qualify for a place on the ballot…’”) (internal citation omitted).

        While these precedents are instructive in normal times, the extraordinary

  circumstances under which we now live make them distinguishable. Because a



                                             10
  
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 11 of 14 PageID #: 179




  highly transmissible and potentially fatal illness still threatens the public health,

  social distancing measures, mask wearing, and limitation on the size of public

  gatherings are still mandated in Rhode Island. The plaintiffs are therefore correct

  that the in-person signature collection process will deter candidates and members of

  the public from engaging in that process. Supporters of those candidates will thus be

  denied their associational right to support a candidate of their choice, which will limit

  the ability of all voters to cast a meaningful ballot. See Libertarian Party of Ky. v.

  Grimes, 835 F. 3d 570, 574 (6th Cir. 2016) (“The hallmark of a severe burden is

  exclusion or virtual exclusion from the ballot.”).

        Furthermore, the plaintiffs here all have demonstrated to the satisfaction of

  the Court that, due to their own health condition, or of the condition of those around

  them, the signature collection process would jeopardize their health and that of the

  public.   The objecting defendants have put forth no compelling reason that the

  signature process should exist in its current form during the pandemic. While they

  are correct that the rate of infection in Rhode Island has decreased from its peak, and

  that the state has begun its reopening process, these developments can be attributed

  to social distancing measures and the avoidance of the type of personal contact that

  the signature collection process requires. In fact, current CDC guidance urges people

  at higher risk for serious complications from COVID-19 to take steps to protect

  themselves    including,    staying   home,     and   maintaining     social   distance.

  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/what-you-can-

  do.html



                                             11
  
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 12 of 14 PageID #: 180




        Because of the pandemic, and the effect the in-person signature requirement

  will have on ballot access, the current signature process is not narrowly tailored to

  advance the state’s interests. A state must utilize “the least drastic means” to achieve

  its electoral interests, with this tailoring requirement being “particularly important

  where restrictions on access to the ballot are involved.” Ill. State Bd. of Elections v.

  Socialist Workers Party, 440 U.S. 173, 185 (1979). Less restrictive means can, and

  should, be available during these extraordinary times. The Rhode Island Secretary

  of State has proposed a measure whereby voters can execute nominating petitions

  remotely through email, but the measure otherwise leaves the review and

  certification process the same. (ECF No. 1-1.) In this manner, the state’s interest

  would be preserved but appropriately tailored to the exigencies of the day.

        The Secretary of State also proposes several methods to return the completed

  nomination papers that involve little to no personal contact. Such measures, too, are

  sufficient to maintain the state’s interest and properly address the plaintiffs’ health-

  related concerns.

        Therefore, the Court finds that the plaintiffs are likely to succeed on the merits

  of their “as applied” constitutional challenge to the statutory candidate nomination

  process.

      B. Irreparable Harm

        The current in-person signature process unnecessarily burdens the plaintiffs’

  First Amendment rights. See, e.g., Williams v. Rhodes, 393 U.S. at 30. It is well-

  settled that “loss of First Amendment freedoms, for even minimal periods of time,



                                            12
  
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 13 of 14 PageID #: 181




  unquestionably constitutes irreparable injury.” Elrod v. Burns, 427 U.S. 347, 373, 547

  (1976). Therefore, the plaintiffs meet this factor.

      C. The Balance Of The Hardships

         The balance of the hardships between the parties favors the plaintiffs. The

  signature collection process jeopardizes the plaintiffs’ health unnecessarily when

  there are less restrictive means available. These less restrictive means—the ability

  to collect signatures electronically—will not unduly burden the defendants’ interest

  in ensuring that the plaintiffs can demonstrate a “modicum of support” to justify their

  place on the ballot.

      D. The Public Interest

         The public interest weighs in favor of a modification of the signature

  requirement. In-person signatures amid a pandemic, one comprised of a highly

  contagious virus transmitted through close human contact, actually would

  undermine the public interest. Moreover, “[w]hen a constitutional violation is likely,”

  which the Court finds here, “the public interest militates in favor of injunctive relief

  because it is always in the public interest to prevent violation of a party’s

  constitutional rights.” See ACLU Fund of Mich. V. Livingston Cty., 796 F.3d 636, 649

  (6th Cir. 2015).

                                    IV.    CONCLUSION

         For the foregoing reasons, the plaintiffs’ Emergency Motion for Injunctive

  Relief (ECF No. 2) is GRANTED.

         The Court hereby issues the following PRELIMINARY INJUNCTION:



                                            13
  
Case 1:20-cv-00262-MSM-LDA Document 31 Filed 06/25/20 Page 14 of 14 PageID #: 182




        1. The defendants shall allow the plaintiffs to email nomination papers to
           voters and to have the papers returned to the plaintiffs electronically. True
           electronic or scanned signatures from voters otherwise qualified under
           R.I.G.L. § 17-14-1 et seq. shall be acceptable.

        2. The defendants shall allow the plaintiffs to return the completed
           nomination papers to the appropriate board of canvassers either in person;
           in a physical “drop box” such as that used for mail ballots in the 2020
           Presidential Preference Primary; via Regular or Express United States
           Mail; or via facsimile.

        3. This relief shall be in effect only for the 2020 candidate nomination process.



  IT IS SO ORDERED.



  _________________________________
  ______________________________
                               _____
  Mary S. McElroy
  United States District Judge
  June 25, 2020




                                           14
